          Case 2:19-cv-06038-JCJ Document 17 Filed 02/14/20 Page 1 of 5




Aaron Krauss (62419)
Robert A. Chu (307386)
Cozen O’Connor
1650 Market Street, Suite 2800
Philadelphia, PA 19103
(215) 665-4181
akrauss@cozen.com
Attorneys for S. M. A. Medical, Inc.

                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
S. M. A. MEDICAL, INC., d/b/a                    :
SMA SPECIALTY MEDICAL LAB,                       :
                                                 : CIVIL ACTION NO.
                          Plaintiff,             : 2:19-cv-06038-JCJ
                                                 :
                   v.                            :
                                                 :
UNITEDHEALTH GROUP, INC.,                        : JURY TRIAL DEMANDED
UNITEDHEALTHCARE SERVICES, INC.,                 :
UNITEDHEALTHCARE SERVICE, LLC,                   :
UNITEDHEALTHCARE INSURANCE CO.,                  :
UNITEDHEALTHCARE OF PENNSYLVANIA, INC., :
OPTUMINSIGHT, INC., and                          :
UMR, INC.,                                      :
                                                 :
                          Defendants.            :
________________________________________________:

  PLAINTIFF S. M. A. MEDICAL, INC.’S REPLY TO DEFENDANTS’ RESPONSE IN
            OPPOSITION TO PLAINTIFF’S MOTION TO REMAND

       As recognized in Pascack Valley Hosp., Inc. v. Local 464A UFCW Welfare

Reimbursement Plan, 388 F.3d 393 (3d Cir. 2004), a provider of medical services has a choice of

what claims to assert. If it has assignments, it can assert ERISA claims by using the assignments

to stand “in the shoes” of patients. See CardioNet, Inc. v. Cigna Health Corp., 751 F.3d 165, 176

n.10 (3d Cir. 2014). Alternatively, it can assert state law claims in its own name. Again

alternatively, if it has assignments it can assert both assigned ERISA and its own state law

claims. SMA, as the master of its Complaint, chose to assert only state law claims. See Marin
          Case 2:19-cv-06038-JCJ Document 17 Filed 02/14/20 Page 2 of 5




Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 949 (9th Cir. 2009); Franciscan

Skemp Healthcare, Inc. v. Cent. States Joint Bd. Health & Welfare Trust Fund, 538 F.3d 594,

598 (7th Cir. 2008) (Provider “could bring ERISA claims in Romine’s shoes as a beneficiary for

the denial of benefits under the plan; but it has not.”); Blue Cross of Calif. v. Anesthesia Care

Assocs. Med. Group, Inc., 187 F.3d 1045, 1052 (9th Cir. 1999) (if a plaintiff has both assigned

claims and direct claims it can choose which to assert); BioRx LLC v. Voith Holding Inc., No.

16-C-328, 2016 U.S. Dist. LEXIS 83167, at *10 (E.D. Wisc. Jun. 27, 2016) (“the fact that BioRx

could have obtained an assignment and brought suit at the behest of a plan participant under §

502(a)(1)(B) is irrelevant because any such claim would be entirely different from the claims

BioRx actually asserted”); Mitchell-Hollingsworth Nursing & Rehab. Ctr., LLC v. Blue Cross &

Blue Shield, 919 F. Supp. 2d 1209, 1219 (N.D. Ala. 2013) (“The fact that Ms. Beauchamp

executed an assignment of benefits . . . does not alter this court’s conclusion” that provider is

asserting independent claims); Mem’l Hermann Hosp. Sys. v. Braidwood Mgmt., No. 12-3453,

2013 U.S. Dist. LEXIS 69845, at *11 (S.D. Tex. May 15, 2013) (“An assignment by a

beneficiary of claims arising under an ERISA plan does not deprive a provider . . . of the right to

assert independent causes of action.”); Tulsa Specialty Hosp., LLC v. Boilermakers Nat’l Health

& Welfare Fund, No. 12-252, 2012 U.S. Dist. LEXIS 96863, at *19 (N.D. Okla. Jul. 13, 2012)

(“although the hospital may or may not have an assignment . . . , it asserts no claim for benefits

under such an assignment.”); St. John’s Mercy Health Sys. v. Healthlink, Inc., No. 08-999, 2008

WL 4204721, at *5 (E.D. Mo. Sep. 9, 2008) (“plaintiff here is not bringing claims as a

beneficiary, nor is it standing in the shoes of a beneficiary as an assignee (although it could have,

had it chosen to do so)”); Ne. Hosp. Auth. v. Aetna Health Inc., No. H-07-2511, 2007 U.S. Dist.

LEXIS 77085, at *28 (S.D. Tex. Oct. 17, 2007) (“even if Northeast did receive such assignments



                                                  2
          Case 2:19-cv-06038-JCJ Document 17 Filed 02/14/20 Page 3 of 5




. . . , the assignment itself does not result in complete preemption”); Mem’l Hermann Hosp. Sys.

v. Aetna Health Inc., No. 06-00828, 2007 U.S. Dist. LEXIS 42126, at *10 (S.D. Tex. Jun. 11,

2007) (“the mere fact of an assignment does not result in complete preemption . . . if it asserts a

cause of action outside its right to recover as an assignee.”); Children’s Hosp. Corp. v.

Kindercare Learning Ctrs., Inc., 360 F. Supp. 2d 202, 207 (D. Mass. 2005) (“As a master of its

own complaint, Children’s Hospital had the right to assert independent causes of action

regardless of the assignment.”); Mem’l Hermann Hosp. Sys. v. Great-West Life & Annuity Ins.

Co., No. H-05-1234, 2005 U.S. Dist. LEXIS 40585, at *12 (S.D. Tex. Jun. 30, 2005) (“As a

master of its own complaint, MHHS had the right to assert independent causes of action

regardless of the assignment.”); Baylor Univ. Med. Ctr. v. Ark. Blue Cross Blue Shield, 331 F.

Supp. 2d 502, 509 (N.D. Tex. 2004) (“That Baylor could have sued as an assignee is not

dispositive.”).

        SMA’s “state law claims are predicated on a legal duty that is independent of ERISA.”

Pascack Valley, 388 F.3d at 402. SMA is therefore entitled to assert those state law claims. See,

e.g., N. Jersey Brain & Spine Ctr. v. Aetna Life Ins. Co., No. 16-1544, 2017 U.S. Dist. LEXIS

22710, at **11-12 (D.N.J. Feb. 17, 2017) (applying Anesthesia Care and Marin Gen.), adopted

by, 2017 U.S. Dist. LEXIS 39769 (D.N.J. Mar. 20, 2017).

        United’s brief in opposition to remand, as well as its motion to dismiss, attempt to turn

Pascack Valley on its head. Rather than acknowledging that SMA had a choice to bring either

ERISA or state law claims (as Pascack Valley recognized), United takes the position that SMA

had no choice but to bring ERISA claims. If that were true, Pascack Valley, Anesthesia Care,

Marin General, and Franciscan Skemp would not be good law. But they are.




                                                 3
          Case 2:19-cv-06038-JCJ Document 17 Filed 02/14/20 Page 4 of 5




       United’s motion to dismiss argues, based on United’s hotly disputed contention that SMA

has assignments,1 that SMA’s claims are preempted by ERISA. United, however, cannot make

SMA bring claims that it (for good reason) does not wish to bring.

       United’s motion to dismiss also supports SMA’s motion to remand because United has

affirmatively argued that this Court lacks subject matter jurisdiction over SMA’s complaint.

Specifically, United argues that “a plaintiff cannot seek judicial review of claims arising under

the Medicare Act until it has exhausted its remedies before the Secretary of Health and Human

Services. Here, Plaintiff has not exhausted its administrative remedies, and therefore, this Court

has no jurisdiction to rule on the merits of Plaintiff’s claims.” United’s Motion to Dismiss at

26 (citation omitted and emphasis added). If this Court lacks jurisdiction, as United claims, it

should remand this case to state court.

                                              Respectfully submitted,



Dated: February 14, 2020                       s/ Aaron Krauss
                                              Aaron Krauss (62419)
                                              Robert A. Chu (307386)
                                              Cozen O’Connor
                                              1650 Market Street, Suite 2800
                                              Philadelphia, PA 19103
                                              (215) 665-4181
                                              akrauss@cozen.com
                                              Attorneys for S. M. A. Medical, Inc.

1
 There is nothing in the record supporting a claim that SMA has assignments. Although United
has attached documents to its motions that United claims demonstrate that SMA has
assignments, as set forth in its brief SMA disputes the relevancy or accuracy of those documents
United has proffered. Additionally, as also set forth in SMA’s brief, many of the documents
United proffers include anti-assignment clauses. When faced with the fact that its own
documents do not support its claims, United asserts that SMA “concedes that it obtained
assignments.” See, e.g., United’s Opposition to SMA’s Motion to Remand at 2, 9. SMA made
no such concession. On the contrary, the language to which United presumably refers merely
“authorize[s] payment of medical benefits to the . . . supplier” and is not an assignment. See
Memo. of Law in Support of Motion to Remand at 9.


                                                 4
           Case 2:19-cv-06038-JCJ Document 17 Filed 02/14/20 Page 5 of 5




                                   CERTIFICATE OF SERVICE

        I certify that, on this date, PLAINTIFF S. M. A. MEDICAL, INC.’S REPLY TO

DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO REMAND

has been filed electronically and is available for viewing and downloading from the ECF system

and that I caused a true and correct copy of the same to be served upon the following via the

Court’s ECF system:

                   Carolyn P. Short, Esq. (38199)
                   Adria M. Lamba, Esq. (320523)
                   HOLLAND & KNIGHT LLP
                   Cira Centre
                   2929 Arch Street, Suite 800
                   Philadelphia, PA 19104
                   Tel: (215) 252-9600
                   Fax: (215) 867-6070
                   carolyn.short@hklaw.com
                   adria.lamba@hklaw.com

                   Attorneys for Defendants

Dated: February 14, 2020                            BY: s/ Aaron Krauss
                                                          Aaron Krauss (62419)




LEGAL\44843246\3
